DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
2.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 05/27/2022 has been entered.
 
Response to Arguments
3.	Applicant’s arguments, see pages 8 - 10, filed 05/27/2022, with respect to claims 5 - 20 have been fully considered and are persuasive.  The rejection of claims 5 - 20 has been withdrawn. 
Applicant argues that neither Kim, nor Stevans, nor Gunn disclose or suggest displaying, on the display, a result of execution actions of the selected at least one of the plurality of response models based on the first voice input generated (Amendment, pages 8 – 10).
Allowable Subject Matter
4.	Claims 1 – 20 are allowed over the prior art made of record.  The following is an examiner’s statement of reasons for allowance: 
Applicant teaches (entering into a sleep state or standby state; in response to receiving the first voice input including the first wake-up keyword, exiting the sleep state or the standby state and extracting first text data corresponding to the first wake-up keyword from the first voice input, using an automatic speech recognition (ASR) module; selecting at least one of a plurality of response models based at least partly on the extracted first text data corresponding to the first wake-up key word; and displaying a result of execution actions of the selected at least one of the plurality of response models based on the first voice input generated). These limitations in conjunction with other limitations of the dependent and independent claims 5 – 20 were not shown by, would not have been obvious over, nor would have been fairly suggested by the prior art of record.

Applicant teaches (enter into a sleep state or standby state, in response to receiving the first voice input including the first wake- up keyword, exit the sleep state or the standby state and select the first response model based on the first wake-up keyword, receive a second voice input via the microphone after the first voice input,
process the second voice input, using the NLU module, generate a first response based on the processed second voice input, the first response being generated using the first response model, in a second operation, receive a third voice input including a second wake-up keyword different from the first wake-up keyword, via the microphone, select the second response model based on the second wake-up keyword, receive a fourth voice input via the microphone after the third voice input, process the fourth voice input, using the NLU module, and generate a second response based on the processed fourth voice input, the second response being generated using the second response model.). These limitations in conjunction with other limitations of the dependent and independent claims 1 – 4 were not shown by, would not have been obvious over, nor would have been fairly suggested by the prior art of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
5.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to LEONARD SAINT CYR whose telephone number is (571)272-4247. The examiner can normally be reached Monday- Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richemond Dorvil can be reached on (571) 272-7602. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LEONARD SAINT CYR/Primary Examiner, Art Unit 2658